Title: Monday Novr. 3. 1783.
From: Adams, John Quincy
To: 


       Went in the Evening to the theatre, Drury Lane where Measure for Measure, with the Apprentice were represented. Mrs. Siddons play’d the part of Isabella in measure for measure, because it had been said, she could not speak Shakespeare’s lines; and that she could not play in Comedy; for the first part she prov’d the contrary; as she play’d extremely well, but the critics say she has not yet play’d in Comedy; as the Character of Isabella has nothing Comick in it; in this play; and the piece itself Notwithstanding it’s ending well, being more a Tragedy than a Comedy.
      